Decree of the Surrogate’s Court of Queens county dismissing petition to revoke letters of administration reversed on the law and the facts, with costs to both parties, payable out of the estate, petitioner's application for letters of administration as the next of kin of the decedent granted, and the matter remitted to the Surrogate’s Court with direction to enter a decree accordingly. In our opinion the relationship of appellant as first cousin of decedent and as a nephew of both David Denison and Sylvester Denison has been established by a fair preponderance of the evidence, and respondent has not sustained the burden of proving the adoption of decedent by Louis and Mary Ann Koczewsky. Respondent is a second and not a first cousin of decedent, and the appellant has a prior right to letters of administration. Lazansky, P. J., Young, Carswell, Tompkins and Davis, JJ., concur.